DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.
 
Response to Amendment
The Amendment filed 04/27/2022 has been entered. Claims 1 and 14 have been amended. Claims 10, 12-13, 15-22 and 24-25 have been canceled. Claims 1-9, 11, 14, 23 and 26 are pending in the application. 

Response to Arguments
Applicant's arguments filed 04/27/2022, have been fully considered and entered but they are not persuasive.
Before replying to the argument:
Claim 1/14 amendment “… detects surroundings of the vehicle or the surrounding of the person” should be “… detects surroundings of the vehicle”, given that the applicant had selected this embodiment where the person is driving a vehicle and the second camera is facing outside.
First Argument 
…
Contrary to this assertion, Huth et al disclose in paragraph [0023] “As long as the person 4 maintains his/her location or moves in parallel to the edge 3 of the road” and “but he should be in a position to swerve if the person 4 unexpectedly moves in direction of the carriageway. To this end it must be ensured that the driver 5 has seen the person 4.” Therefore, Huth et al focus on the location, “carriageway” of the object and detection when the object approaches the carriageway. The invention in Huth et al helps the driver detect the object which approaches the danger zone, “carriageway.” Huth et al never consider if the object is in, or not in, the viewing direction of the person driving. Huth et al only concern the object’s location, unlike functioning of the first detecting means as recited in the Claim 1 of the present application.
Reply
Examiner respectfully disagrees.
The applicant presented contradictory statements where Huh teaches “ensured that the driver 5 has seen the person 4” and then “Huth et al never consider if the object is in, or not in, the viewing direction of the person driving”. For one with ordinary skills in the art “being seen by the driver” reflects being in the field of view of the driver.
Huth explicitly teaches “If the detected viewing direction of the driver does not coincide with the direction in which the person has been detected, then the person is presumably not visible to the driver and the danger signal should be emitted [0011]”; “as shown in FIG. 1, divides into a core warning region 17 and a peripheral warning region 18 to the right and the left thereof as viewed by the driver 5 [0027]”; “determining the viewing direction of the driver 5 with reference to the image supplied by the camera 14, and in assuming, if the driver, as shown in FIG. 1, does not look in direction of the person 4 but in a different direction, that he has not seen the person, and in emitting a danger signal to the person 4 (S6).  [0029]”.
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Second Argument 
Furthermore, it is alleged in the Final Office Action paragraph [0061] of Maurer et al disclose the movement of the objects, i.e., pedestrians 115. However, the movement of the objects does not take into account the “viewing direction of the person driving” as recited in Claim 1 in the present application.
… 
Both Huth et al and Maurer et al are silent about the condition of the output signal when the object is moving away and, at the same time, not in the viewing direction of the person driving after having been detected by the first detection means, as recited in Claim 1 in the present application.
Reply
Examiner respectfully disagrees.
Huth teaches two factors for collision detection: first factor by detecting the driver’s viewing direction, second factor considering the pedestrian’s movement direction which can put him/her in a danger of collision. In other words, Huth [0023] teaches a second factor that can reduce the false alarm rate of collision detection, where the danger of collision only occurs if the pedestrian unexpectedly moves in direction of the carriageway (… when the object approaches the carriageway, as the applicant presented on the first argument). This clearly reflects how the direction of movement of the detected person “pedestrian” with respect to the road “viewing direction of the driver” could put him/her on danger of collision “situation awareness”.
Maurer teaches details about detecting the movement direction of pedestrian as a key factor for collision detection “situation awareness” (Maurer [0004][0061]).
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Third Argument 
Furthermore, there are no conditions in Huth et al and Maurer et al for detection which the claimed invention requires. Huth et al do not use detection means including a separate camera from the second detecting means, namely a camera which detects the eyes or eye movement of the person driving while the second camera detects surroundings of the vehicle or the surroundings of the person.
...
Huth et al produce output when the object is in the designated location such as the road or carriageway. Huth et al’s detecting means check the driver’s status instead of the viewing direction of the driver, and there are no separate cameras or functions for the detections. The output is produced regardless of movement of the object when the object is in the carriageway or road. Furthermore, Maurer et al never concern the viewing direction of the driver. Thus, two conditions forming the first detecting means and second detecting means of the present invention are never discussed or taught in these references or combination thereof.
Reply
Examiner respectfully disagrees.
Huth explicitly teaches “In order to assess the visibility of a person in the vicinity of the vehicle for the driver the decision unit may be connected with means for detecting the viewing direction of the driver.  Means of this kind such as for example a camera directed at the eyes of the driver are known as components of systems for detecting driver fatigue and can, in terms of the monitoring system according to the present disclosure, be adapted at small expense to fulfill this need [0011]”. Explicit teaching of detecting the viewing direction of the driver not only the driver’s status.
Huth explicitly teaches “A second camera 14 is mounted inside the vehicle and aligned with the driver 5 in order to detect his viewing direction [0025]”. Explicit teaching of detecting the viewing direction of the driver.
Huth explicitly teaches “determining the viewing direction of the driver 5 with reference to the image supplied by the camera 14, and in assuming, if the driver, as shown in FIG. 1, does not look in direction of the person 4 but in a different direction, that he has not seen the person, and in emitting a danger signal to the person 4 (S6).  [0029]”. Explicit teaching of detecting the viewing direction of the driver.
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim Objections
Claim 1-9, 11, 14, 23 and 26 are objected to because of the following informalities:  Claims 1/14 “the first camera and the second camera are a separated camera”, grammar/typo applicant is advised to change it, for example “… are separate cameras”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 14, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Huth et al. (US 20150022331 A1), hereinafter Huth in view of Maurer (US 20150206001 A1), herein after Maurer and in further view of Lorenz et al. (US 20130222212 A1) hereinafter Lorenz.
Regarding claim 1,
Huth teaches a device for monitoring the viewing direction of a person driving a vehicle, comprising at least one first detection means to detect the viewing direction of the person driving, wherein the first detection means includes a first camera “camera 14”; the first camera is arranged in the interior space of the vehicle, and configured to determine the viewing direction the person driving by detecting the eyes or eye movement of the person driving  (means for detecting the viewing direction of the driver [0011][0027][0029]; A second camera 14 is mounted inside the vehicle and aligned with the driver 5 in order to detect his viewing direction [0025]; Fig. 1);
a second detection means to detect at least one object, the second detection means includes a second camera “camera 7”; the second camera is arranged in the region of the vehicle, and detects surroundings of the vehicle or the surrounding of the person (A people detection unit 6 includes a camera 7 directed onto the road 2 in front “surroundings” of the vehicle 1, in particular an infrared camera and an image evaluation unit 8 [0024]; Fig. 1);
the first camera “camera 14”  and the second camera are a separated camera “camera 7” ([0024]-[0025]; Fig. 1);
at least one computing unit, which is configured to establish if the viewing direction of the person driving determined by the first detection means is directed at the object detected by the second detection means (If the detected viewing direction of the driver does not coincide with the direction in which the person has been detected, then the person is presumably not visible to the driver and the danger signal should be emitted [0011][0027][0029]); and 
at least one output means, which is configured to output an optical and/or an acoustic signal, depending on multiple parameter(s) (In order to issue clues to the driver 5 concerning the detected person, the decision unit 10 is connected with an acoustic danger signaler 15 such as a loudspeaker as well as with an optical danger signaler 16, here in the form of a number of light sources provided on the dashboard of the vehicle at the lower edge of its front windscreen as a kind of head-up display [0026]; As long as the person 4 moves in parallel to the edge 3 “or away from the carriageway” of the road there is no danger of a collision with the vehicle 1 because the vehicle only moves on the road 2 [0023]-[0026]), wherein the at least one computing unit is configured to differentiate to prioritize objects at differently far distances from the vehicle (A point score can be specified as fixed or it may be a function of the distance of the person from the vehicle, in order to account for the fact that people further away are less visible.  For simplicity's sake it is assumed in the description below that an increasing point score stands for bad visibility; the opposite is of course also possible [0014][0030]);
output to generate an optical or acoustic signal ([0023]-[0026]) based on both surroundings outside of the vehicle (A people detection unit 6 includes a camera 7 directed onto the road 2 in front “surroundings” of the vehicle 1 [0024]), and a different location of the prioritized object in a region which lies in a direction between the vehicle and the object and/or in the region of the field of vision of the person driving facing towards the object (A point score can be specified as fixed or it may be a function of the distance of the person from the vehicle, in order to account for the fact that people further away are less visible.  For simplicity's sake it is assumed in the description below that an increasing point score stands for bad visibility; the opposite is of course also possible [0014][0030]);
wherein output of the optical and/or acoustic signal is in a region which lies in a direction between the person driving and the object and/or in the region of the field of vision of the person driving facing towards the object (In order to output a signal to the driver, the decision unit 10, according to a further development of the present disclosure, can be adapted to select, from the optical danger signalers 16, those one or more danger signalers 16' which are closest to an imaginary line 19 between the driver 5 and the person 4, in order to cause these signalers 16' to selectively light up.  The driver 5 thus receives not only a clue as to the presence of the person 4 but also where this person is positioned, a fact which makes it considerably easier for him/her to detect the person 4 and account for his/her possible movements [0040]); 
one of the parameters is the result of the computing unit determining the viewing direction of the person driving is not directed at the object; the output of said optical and/or acoustic signal is enabled when the viewing direction of the person driving is not directed at the object and the object is moving towards the movement direction of the vehicle (If the detected viewing direction of the driver does not coincide with the direction in which the person has been detected, then the person is presumably not visible to the driver and the danger signal should be emitted [0011]; (As long as the person 4 moves in parallel to the edge 3 “or away from the carriageway” of the road there is no danger of a collision with the vehicle 1 because the vehicle only moves on the road 2 [0023]);
said signal is not output “no danger of a collision” when the object is moving away from the movement direction of the vehicle, even though not in the viewing direction of the person driving after having been detected by the first detection means (As long as the person 4 moves in parallel to the edge 3 “or away from the carriageway” of the road there is no danger of a collision with the vehicle 1 because the vehicle only moves on the road 2 [0023]).
However Huth [0023] teaches the case that the direction of movement of the detected person will define whether or not this person is in a danger of collision or not and hence can be used to decrease the false alarm rate of collision detection; Huth did not explicitly teach detecting direction of movement of such object relative to movement of the vehicle, as a parameter to decide on situation awareness; and generating an optical or acoustic signal of a different characteristic selected from color, brightness, volume, and frequency based on risk situations.
Maurer explicitly teach detecting any direction of movement of such object relative to movement of the vehicle, as a parameter to decide on situation awareness ("pedestrian 115 crosses roadway 110," "pedestrian 115 changes his/her direction of movement" as opposed to "pedestrian 115 maintains his/her direction of movement," [0045][0047][0058][0061]; Fig. 2a and b).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Maurer to the teachings of Huth. The motivation for such an addition would be to predicting a pedestrian movement in order to avoid an imminent accident (Maurer [0004]) or to avoid unnecessary danger signal “decrease false alarm rate” when the pedestrian is no danger of a collision (Huth [0023]).
Huth and Maurer did not explicitly teach generating an optical or acoustic signal of a different characteristic selected from color, brightness, volume, and frequency based on risk situations.
Lorenz teaches generating an optical or acoustic signal of a different characteristic selected from color, brightness, volume, and frequency based on risk situations ([0022][0026]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Lorenz to the teachings of Huth and Maurer. The motivation for such an addition would be to enhance the driver awareness and decrease the risk of an accident (Lorenz [0026]).

Regarding claim 2, 
Huth and Maurer and Lorenz teaches all the features of claim 1, as outlined above. 
Huth further teaches wherein the output means are at least one light 2source and/or a source for an acoustic signal (an acoustic danger signaler 15 such as a loudspeaker as well as with an optical danger signaler 16 [0026]), which is configured to output a preferably brief optical and/or acoustic signal (by a flashing of the optical signalers 16 [0039]).  

Regarding claim 3,  
Huth and Maurer and Lorenz teaches all the features of claim 4, as outlined above. 
Huth further teaches wherein the light source or the source for an acoustic signal is configured to output an optical (by a flashing of the optical signalers 16 [0039]) and/or acoustic signal of duration < 1 s. 

Regarding claim 4, 
Huth and Maurer and Lorenz teaches all the features of claim 1, as outlined above. 
Huth further teaches wherein the light source is configured to output an optical signal, in particular a light flash without distracting the person driving (by a flashing of the optical signalers 16 [0039]. It is obvious to one with ordinary skills in the art not to distract the drive, specifically if the detected person is not in immediate danger of collision [0009][0011]).    

Regarding claim 5, 
Huth and Maurer and Lorenz teaches all the features of claim 1, as outlined above. 
Huth further teaches wherein the first detection means includes at least a first camera, which is directed at the face of the person driving and which is configured to detect the viewing direction of the person driving (A second camera 14 is mounted inside the vehicle and aligned with the driver 5 in order to detect his viewing direction [0025], Fig. 1 and 2).  

Regarding claim 6, 
Huth and Maurer and Lorenz teaches all the features of claim 1, as outlined above. 
Huth further teaches wherein the second detection means includes at least a second camera, which is directed at the surroundings of the vehicle (A people detection unit 6 includes a camera 7 directed onto the road 2 in front of the vehicle 1, in particular an infrared camera and an image evaluation unit 8 [0024][0040]);

Regarding claim 7, 
Huth and Maurer and Lorenz teaches all the features of claim 1, as outlined above. 
Huth further teaches wherein the computing unit is configured to differentiate and/or to prioritize objects distanced differently far from the vehicle [0014] and/or moving in different directions relative to the vehicle (These criteria can be taken account of in that a detected person is allotted a point score which is then weighted with various factors in order to obtain a quantitative measure for the visibility of the respective person for the driver 5.  A point score can be specified as fixed or it may be a function of the distance of the person from the vehicle [0030]).  

Regarding claim 8, 
Huth and Maurer and Lorenz teaches all the features of claim 1, as outlined above. 
Huth further teaches wherein the output means comprises one or multiple LEDs and/or one or multiple loudspeakers (an acoustic danger signaler 15 such as a loudspeaker as well as with an optical danger signaler 16, here in the form of a number of light sources [0026]).

Regarding claim 9, 
Huth and Maurer and Lorenz teaches all the features of claim 3, as outlined above. 
Huth did not explicitly teach generating optical signals of different color and/or to generate acoustic signals of different characteristics, and the color or the characteristic depends on the result of the risk examination.  
Lorenz teaches generating optical signals of different color and/or to generate acoustic signals of different characteristics, and the color or the characteristic depends on the result of the risk examination ([0026]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Lorenz to the teachings of Huth and Maurer. The motivation for such an addition would be to enhance the driver awareness and decrease the risk of an accident (Lorenz [0026]).

Regarding claim 11, 
Huth and Maurer and Lorenz teaches all the features of claim 1, as outlined above. 
Huth further teaches wherein the output means are configured to generate the optical signal and/or the acoustic signal in the region of one or both side windows, or in at least one region of the windscreen, or in the region of one or both rear-view mirrors (here in the form of a number of light sources provided on the dashboard of the vehicle at the lower edge of its front windscreen as a kind of head-up display [0026]).

Regarding claim 14 “method” is rejected under the same reasoning as claim 1 “device”, where Huth ([0015], Fig. 1 and 3) teaches both device and method. 

Regarding claim 23, 
Huth and Maurer and Lorenz teaches all the features of claim 1, as outlined above. 
Huth further teaches wherein the output is configured to generate the optical or acoustic signal in the region of one or both side windows or in at least one region of the windshield or in the region of one or both rear-view mirrors (an optical danger signaler 16, here in the form of a number of light sources provided on the dashboard of the vehicle at the lower edge of its front windscreen … [0026]; Fig. 1).

Regarding claim 26, 
Huth and Maurer and Lorenz teaches all the features of claim 1, as outlined above. 
Huth further teaches wherein when the person is situated in a vehicle, the output means are configured to output the signal in a region of the vehicle from the person and in a direction toward the object, such that attention of the person is drawn toward the object (select, from the optical danger signalers 16, those one or more danger signalers 16' which are closest to an imaginary line 19 between the driver 5 and the person 4, in order to cause these signalers 16' to selectively light up.  The driver 5 thus receives not only a clue as to the presence of the person 4 but also where this person is positioned, a fact which makes it considerably easier for him/her to detect the person 4 and account for his/her possible movements [0040]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419